DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed December 13, 2021 wherein claims 1, 5, 6 and 9 were amended.    
Claims 2-3, 7 and 10-11 have been cancelled.
Claims 1, 4-6 and 8-9 are pending and have been examined.
In view of the claim amendments the previous Section 112 rejections of claims 1, 4, 5 and 9 are withdrawn as moot.  However, please see the new Section 112 rejections below.
In view of the amendments that remove the recitations of a movable robot arm from the claims, the previous objection to the drawings is withdrawn as moot.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 9, the claim limitation recited in both of these claims that is directed to a list of alternative materials for the carrier layer has been amended to use the transitional phrase “consisting of” as used in a Markush group format.  However, because Applicant did not amend the claims to recite “from the group consisting of” as typically presented in a Markush grouping, it is now unclear whether or not a list of alternatives is being claimed or if the one or more plastics consists of all the materials listed.  Although there is no one set way to introduce a list of alternatives, if Applicant does intend this to be a Markush grouping, Markush language should be used, for example, “the carrier layer is a plastic selected from the group consisting of.”  See MPEP 2173.05(h) discussing alternative limitations and the proper Markush group format for a closed group of alternatives.

Also regarding claim 9, at lines 8-9, the claim already recites “a release force between the retaining belt and the carrier layer is greater than a release force between the liner and the adhesive layer.”  Claim 9 has been amended (last two lines) to add a recitation of “a first release force between the retaining belt and the carrier layer is greater than a second release force between the liner and the adhesive layer,” 

Regarding claim 5, the recitation of “a liner” renders antecedent basis unclear in view of the new claim 1 recitation of a liner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 over Gratzer, US 2013/0248116 (hereafter Gratzer), in view of Dainippon Printing Col. LTD, JP 2005301725 (hereafter Dainippon), Krawinkel et al., US 2014/0024756 (hereafter 
Regarding the claim 1 preamble, Gratzer teaches an applicator that includes a cartridge 11, reels 15, 17 for winding a transfer strip 19 and a plunger or piston 29 for pressing discrete parts 21 from the transfer strip 19 onto a surface 33  (Abstract and Figs. 1-5 and 11; paras [0045], [0046] and [0054]), the parts further identified as “decorative rigid bodies” at paras [0004]-[0007], that may be “glass crystals” for application to paper, cardboard or other flat articles (para [0002]).  Gratzer is silent as to the recitation of the parts being die-cut.
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case and any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP 2111.02.  In view of the positive recitation in the body of claim 1 of a “die-cut part strip with die-cut parts applied along a retaining belt,” the preamble recitation is understood as being more than a mere recitation of intended use.   However, in view of the body of  claim 1, any structural limitation of the apparatus required by the recitation of “die-cut part strip” or “die-cut parts” is limited to the parts being discrete or separate and having a size and shape so as to be adhered to or otherwise applied to the recited “retaining belt” of the apparatus.  The body of the claim provides no support for limiting the claim to parts of a particular surface finish, for example, that might result because of a “die-cut” process of making the parts.  The “die-cut” limitation is thus directed only to the material being worked upon (the individual die parts) by the apparatus which does not 
Furthermore, on the merits, the term “die-cut” is understood as requiring formation using a die, a term used for a wide variety of tools or devices for imparting a desired shape, form or finish, including one or more cutters and also molds through which metal or plastic is drawn or extruded (see definition from Merriam-Webster).  It is well known in the art that decorative articles, such as the “glass crystals” of Gratzer (i.e., rhinestones) may be machine cut glass or made of polymers formed in molds or extrusion dies.   
Thus, with respect to both the preamble and the positive recitation of a die-cut part strip with die-cut parts applied along a retaining belt, Gratzer teaches a part strip that is made up of a transfer strip 19 (i.e., retaining belt) upon which discrete cut or molded parts 21 are applied thereto and held by a carrier layer that is an adhesive tape 23 that holds the part on the strip or belt 19, with a pressure sensitive adhesive 25 being provided on the parts 21 at a location facing away from the belt 19 (paras [0045]-[0046; Figs. 1-5).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use parts 21 formed by various “die-cutting” methods on the transfer strip of Gratzer as predictable alternative part strips for holding and applying parts by the applicator of Gratzer.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the recitation of a carrier layer of the die-cut parts disposed adjacent to the retaining belt and an adhesive layer of the die-cut parts disposed such that the carrier layer is disposed between the retaining belt and the adhesive layer, as discussed above, Gratzer teaches a layer for holding the parts 21 to the transfer strip or belt 19 that is in the form of an adhesive tape 23 (para [0045] teaching the tape 23 is an adhesive film and support matrix).  The adhesive tape 23 is thus understood as a carrier layer.  Each part further includes a pressure sensitive adhesive 25 (i.e., an adhesive layer without a support matrix) on an outer side thereof (para [0045]) and Fig. 2A).   Thus, the carrier layer 23 is disposed between the belt 19 and the pressure sensitive adhesive layer 25 as required by claim 1.
Regarding the recitation of a punch head, Gratzer teaches a plunger or piston 29 (i.e., punch head) at Fig. 1, para [0046] and Fig. 11, para [0054]).
Regarding the recitation that the applicator is configured such that the adhesive layer of the die-cut parts faces away from the punch head as the die-cut part strip runs over the punch head, and the die-cut parts are pressable by means of the punch head onto a surface, Figs. 1-5 of Gratzer, in particular Figs. 3-5, illustrate the piston or punch head 29 disposed at a running path of the strip or belt 19 (Fig. 3), the punch head pressing against the strip 19 (Fig. 4) which in turn presses the part 21 and its pressure-sensitive adhesive 25 away from the strip 19 and onto a substrate surface 33 (Fig. 5)(para [0046]).
applicator is displaceable in a first back-and-forward movement in a z direction that is perpendicular to the surface,  see the discussion above and Figs. 3-5 of Gratzer, the plunger/punch head 29 being a component of the applicator.  Regarding the recitation a second movement in an xy-plane parallel to the surface, Gratzer teaches its applicator may be connected to a displacement apparatus, such as an ink-jet printer and associated software, for generating of decorative bodies onto the surface of a substrate (Fig. 11 and paras [0028] and [0053]-[0054]), thus such printer apparatus provides a mechanism in which the plunger/punch head 29 is movable in a back-and-forward direction (a first z-direction) perpendicular to a plane of the surface of the substrate and also side-to-side in an x/y plane so as to form a desired pattern of decorative bodies on the surface of the substrate (Fig. 11 and paras [0053]-[0054]).  
Regarding the recitation of a control system,  Gratzer teaches control circuitry 43 (i.e., control system) that includes a circuit board 45 and terminals 47 for controlling positioning motor 31 that moves the plunger/punch head 29 and step motor 37 that rotates the reel 17 (i.e., “cycles” the part strip one part at a time by halting the strip for individual punching by the punch 29 of a part and then moving the strip a distance of one part) (Fig. 11 and paras [0009],[0011], [0013], [0028] and [0047]). The circuitry can communicate with an ink-jet printer mechanism for placing parts 21 on a sheet of paper 33 (para [0053]).   Using software, various two-dimensional patterns can be generated on the sheet 33 (para [0053]).  
With respect to functional language describing the control system, the control system and cooperating structures described in Gratzer teach apparatus capable of 
Gratzer is silent as to its control system being connected to a first sensor directed at the punch head.  Dainippon teaches an IC chip-mounting device for rapidly installing IC chips (i.e., small discrete parts) onto a prescribed position (i.e., surface) of an antenna (Abstract).  Similar to Gratzer, the device of Dainippon teaches discrete parts 4 conveyed on a strip 6a and toward a substrate surface 2 and wherein a pressing means 35 having a protruding portion 22a (i.e., a punch head) presses an individual part 4, removing the part 4 from the strip 61 to a position for bonding to the substrate surface 2 (see Fig. 1 and paras [0034]-[0035]).  The apparatus of Dainippon further includes a sensor in the form of a camera 41 provided in the vicinity of the protruding portion (i.e., punch head) of the sheet guide 22a.  In a method of Dainippon, the sensor confirms the 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of Gratzer to further include the camera (sensor) of Dainippon for communicating with the control system of Gratzer for the advantage of improved accuracy of the positioning of each part of Gratzer, thus providing two-dimensional patterns generated by the apparatus of Gratzer of greater precision and accuracy overall.  

Regarding the claim 1 limitation of a list of alternative materials for the carrier layer, Gratzer is silent as to material used to make is adhesive tape 23 (i.e., carrier layer).   Krawinkel, directed to a pressure-sensitive adhesive composition (Abstract), teaches in its background section that materials that are used for adhesive tapes are diverse, and typically include pressure sensitive adhesive on one or both sides of a carrier film (para [0003]).  Carriers are typically polymeric films, such as polypropylene, polyethylene and polyesters, such as polyethylene terephthalate (PET) (para [0003]).  The adhesive may also be a variety of materials, including acrylate copolymers (para [0004]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to utilize any of the common adhesive tapes identified in Krawinkel as the adhesive tape carrier layer 23 of Gratzer as a predictable, adequate tape for the temporary holding the parts of Gratzer on the strip 19 prior to application on a surface as it has been held that the combination of familiar elements discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding the claim 1 limitation of a liner disposed along the adhesive layer of the die-cut parts and that a first release force between the retaining belt and the carrier layer is greater than a second release force between the liner and the adhesive layer, it is noted that this limitation was considered in the previous office action with respect to claim 9.   Gratzer is silent as to providing an additional protective liner over the pressure sensitive adhesive layer 25 of the strip 19 of parts 21 illustrated in Fig. 2a.   It is well known in the art of pressure sensitive adhesives to store and transport pressure adhesive layers and rolls with a protective release liner on the adhesive surface in order to protect the adhesive from atmospheric conditions, including dirt and humidity prior to application of the pressure sensitive adhesive onto a substrate.  Such a protective measure is taught in Yeh that teaches an apparatus and method of applying “stickers” (i.e., discrete parts) from a strip or retaining belt onto a substrate using a pressure applying structure (i.e., punch head) (Abstract; Figs. 1, 2 and 6; paras [0016-[0020] and [0025]).  Fig. 6 illustrates how the release liner 34 of Yeh is removed at a supply side of the apparatus by roller 27.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the part strip of Gratzer in view of Yeh to include a release liner of Yeh for the adhesive layer as a known predictable way in which to protect the adhesive layer 25 prior to use.  It has been held that the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Gratzer/Yeh is silent as to the recitation that a first release force between the retaining belt and the carrier layer is greater than a second release force between the liner and the adhesive layer.  However, it is well known in the art to provide liners that are easily removed from pressure-sensitive adhesive layers.  For example, Dainippon II teaches labels 1 having “release paper” 3 (i.e., liner) wherein the strength of adhesion of layer 4 located adjacent the label 1 is greater than the strength of adhesion of layer 7 that is next to the release paper or liner 3 (Abstract and Fig. 1).  Thus, it follows, that when the liner 3 is removed from the label 1, the label is not removed from the underlying substrate 2 leaving the label 1 on the substrate 2 so that the label 1 can be applied to surface 8 (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the strip of Gratzer/Yeh in view of the teachings of Dainippon II to provide a release liner to adhesive layer 25 having a release strength such that the strength of adhesion between the tape 23 and parts of Gratzer is greater than the strength of adhesion between the pressure-sensitive layer 25 and the release liner, as a known predictable way to ensure that removal of the release liner from the part strip does not also remove parts from the strip.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007). 

Regarding claim 4, Gratzer Fig. 1 illustrates part supply reel 15 (i.e., part roll provided on a supply side of the punch) and second reel 17 (i.e., first winding roller on the removal side of the punch head able to accept winding of the strip 19 cyclically forward) at Fig. 1 and paras [0044]-[0046]).  Regarding the recitation that the first winding roller is signal-conductingly connected to the control system, see discussion of the rejection of claim 1 above of the control system of Gratzer that includes control of the step motor 37 that rotates the reel 17 (i.e., first winding roller) and further discussion of the cooperating, communicating sensor of Dainippon that is a camera that sends a signal to the control system.

Regarding claim 5, although Yeh does not illustrate a “winding roller” for its release liner, it is also well known in the art to provide a roll or reel for storage, recycling or disposal of release liners.  With reference to the rejection of claim 1, above it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Gratzer in view of Yeh to include a release liner of Yeh for application to the adhesive layer 25 and associated supply-side reel for the removal thereof as a known predictable way in which to protect the adhesive layer 25 prior to use.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 over Nakamura, US 5,048,718 (hereafter Nakamura) in view of Dainippon, Yeh and Dainippon II.  
Regarding claim 6, Nakamura teaches a method for applying die-cut parts to a surface (see Figs. 1-5, in particular steps 31, 32, 34 and 35 of Fig. 5, teaching a method of applying flaps 4 (die-cut parts described at col. 8, line 31 to col. 9, line 49) onto sheet 1 having a surface with an opening 2, also identified by perforated line 9 in Fig. 5  (see col. 8, lines 21-65) (for the method, see col. 11, lines 18-41) that includes the steps of:  
applying die-cut parts of a die-cut part strip along a retaining belt of the die-cut parts, wherein each die-cut part of the die-cut parts has a carrier layer and an adhesive layer and the carrier layer is disposed between the retaining belt and the adhesive layer (die-cut parts 4 are applied to a continuous release paper 3 (i.e., retaining belt) using an adhesive (i.e., a carrier layer) on one side thereof and, on an opposite side thereof, each part 4 has a pressure sensitive adhesive (PSA) layer coated thereon that is larger than the opening 2 of the sheet 1 (col. 11, lines 27-34), thus the carrier layer adhesive is disposed between the retaining belt 3 and the PSA); 
moving the die-cut part strip over a punch head of a punch (see Fig. 5 with arrow indicating direction of movement of parts 4 toward a punch and also illustrating a strip 4 that has been pressed upon the opening 9 of the sheet 1 by the punch (col. 11, lines 35-41)); 
halting movement of the die-cut part strip when one die-cut part of the die-cut parts is positioned over the punch head and the punch (this step is necessarily required for the punch at square 35 of Fig. 5 to press the part 4 onto the opening 9 of the sheet 1 as illustrated in Fig. 5); 
adhering the die-cut part to the surface such that an opening of the surface is closed by the die-cut part and an adhesive margin is disposed around the opening of the surface by the die-cut part (see discussion above and Fig. 5 illustrating the part 4 completely covering the opening 9 after the step of punching at square 35; col. 11, lines 35-41; regarding the recitation of the adhesive being around the opening, see Figs. 1, 2 and 4 illustrating PSA 6 located around the opening 2 and col. 9, lines 3-7 and col. 10, lines 59-68); and 
cycling the die-cut part strip on by one die-cut part of the die-cut parts (Fig. 5 illustrates how the strip 33 is moved forward and the flaps 4 are cycled forward so that each flap 4 is pressed on an associated opening 9 located on the surface of the continuous sheet 1.
Regarding the claim limitation of directing a first sensor disposed at the punch head and recognizing the presence of the die-cut part over the punch head and, upon recognition of the die-cut part over the punch head, halting the die-cut part strip and moving the punch to the surface, Nakamura is silent as to the use of sensors.
Dainippon teaches an IC chip-mounting device for rapidly installing IC chips (i.e., small discrete parts) onto a prescribed position (i.e., surface) of an antenna (Abstract).  Like Nakamura, Dainippon teaches conveying discrete parts 4 on a strip 6a and toward a substrate surface 2.  A pressing means 35 having a protruding portion 22a (i.e., a recognizes its presence) so that it can be accurately mounted at a predetermined location of the antenna surface 2 (para [0010] and [0042]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Nakamura to further include use of the camera (sensor) of Dainippon for the advantage of improved accuracy of the positioning of each flap 4 over the perforated opening 9 as taught by Dainippon. 

Regarding the new limitation of a liner disposed along the adhesive layer of each die-cut parts, and a first release force between the retaining belt and the carrier layer is greater than a second release force between the liner and the adhesive layer, Nakamura/Dainippon is silent as to providing a protective liner over the PSA layer located on each part 4.  It is well known in the art of pressure sensitive adhesives to store and transport pressure adhesive layers and rolls with a protective release liner on the adhesive surface in order to protect the adhesive from atmospheric conditions, including dirt and humidity prior to application of the pressure sensitive adhesive onto a substrate.  Such a protective measure is taught in Yeh that teaches an apparatus and method of applying “stickers” (i.e., discrete parts) from a strip or retaining belt onto a 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the part strip of Nakamura/Dainippon to include a release liner of Yeh for the adhesive layer on the parts 4 as a known predictable way in which to protect such adhesive layer prior to use.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Nakamura/Dainippon/Yeh is silent as to the recitation that a release force between the retaining belt and the carrier layer is greater than a release force between the liner and the adhesive layer.  However, it is well known in the art to provide liners that are easily removed from pressure-sensitive adhesive layers.  For example, Dainippon II teaches labels 1 having “release paper” 3 (i.e., liner) wherein the strength of adhesion of layer 4 located adjacent the label 1 is greater than the strength of adhesion of layer 7 that is next to the release paper or liner 3 (Abstract and Fig. 1).  Thus, it follows, that when the liner 3 is removed from the label 1, the label is not removed from the underlying substrate 2 leaving the label 1 on the substrate 2 so that the label 1 can be applied to surface 8 (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the strip of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 8,   See Fig. 5 illustrating respective positions of the parts 4 and the openings 9 of the sheet 1 that teach the step of first and second positions of the punch  during cycling.        

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gratzer in view of Yeh, Dainippon II and Krawinkel.
Gratzer teaches a part strip having a retaining belt and a series of die-cut parts disposed alongside one another on the retaining belt, wherein each die-cut part of the die-cut parts has a carrier layer and an adhesive layer and, the carrier layer is disposed between the retaining belt and the adhesive layer (paras [0045]-[0046] and Figs. 1-5 teaching a transfer strip 19 (i.e., retaining belt) upon which discrete cut or molded parts 21 are applied thereto and held by adhesive, such as adhesive tape 23 (i.e., a carrier layer), the adhesive tape carrier layer 23 located at each part to hold each part and  each part further including a pressure sensitive adhesive 25 (i.e., an adhesive layer) on an outer side of each part 21; see Fig. 2A and para [0045] teaching the pressure sensitive adhesive layer 25 is located opposite the transfer strip 19 (i.e., retaining belt), thus teaching the carrier layer 23 is disposed between the retaining belt 19 and the adhesive layer 25).
Regarding the recitation that the part strip is a “die-cut” part strip and the parts are “die-cut” parts, Gratzer is silent.  The term “die-cut” is understood as requiring formation using a die, a term used for a wide variety of tools or devices for imparting a desired shape, form or finish, including one or more cutters and also molds through which metal or plastic is drawn or extruded (see attached definition from Merriam-Webster).  It is well known in the art that decorative articles, such as the “glass crystals” of Gratzer (i.e., rhinestones) may be machine cut glass or made of polymers formed in molds or extrusion dies.   
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use parts 21 formed by various die-cutting methods as being predictable, useful, alternative part strips for holding and applying parts by the apparatus of Gratzer.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Gratzer is silent as to providing an additional protective liner over the pressure sensitive adhesive layer 25 of the strip 19 of parts 21 illustrated in Fig. 2a.   It is well known in the art of pressure sensitive adhesives to store and transport pressure 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the part strip of Gratzer in view of Yeh to include a release liner of Yeh for the adhesive layer as a known predictable way in which to protect the adhesive layer 25 prior to use.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Gratzer/Yeh is silent as to the recitation that a release force (i.e., a first release force) between the retaining belt and the carrier layer is greater than a release force (i.e., a second release force)  between the liner and the adhesive layer.  However, it is well known in the art to provide liners that are easily removed from pressure-sensitive adhesive layers.  For example, Dainippon II teaches labels 1 having “release paper” 3 (i.e., liner) wherein the strength of adhesion of layer 4 located adjacent the label 1 is greater than the strength of adhesion of layer 7 that is next to the release paper or liner 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the strip of Gratzer/Yeh in view of the teachings of Dainippon II to provide a release liner to adhesive layer 25 having a release strength such that the strength of adhesion between the tape 23 and parts of Gratzer is greater than the strength of adhesion between the pressure-sensitive layer 25 and the release liner, as a known predictable way to ensure that removal of the release liner from the part strip does not also remove parts from the belt/strip.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the claim limitation that lists alternative materials for the carrier layer, Dainippon II identifies a variety of materials for its layers, including acrylic resins, vinylchloride-vinyl acetate copolymer resin and polyester resin (para [0012]).  As discussed in the rejection of claim 1 above that is incorporated by reference herein, Krawinkel teaches that materials typically used for adhesive tapes include polymeric films such as polypropylene, polyethylene and polyesters (para [0003]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to utilize any of the common adhesive tapes identified in Krawinkel as the adhesive tape carrier layer 23 of Gratzer/Yeh/Dainippon II as a predictable, discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
 
Response to Arguments
Applicant’s arguments filed December 13, 2021 have been considered but are unpersuasive.  
Applicant’s arguments are not commensurate with the claims.  Specifically the argument that in view of the claim amendments directed to release force differences,  the surface of the belt must be tacky and the carrier must be non-tacky.  These limitations are not recited in the claims nor inherently required by the claim recitations.  The examiner could not find any disclosure in the specification or claims that requires such a construction.  Furthermore, it is not understood how this distinguishes over an embodiment, like Gratzer, in which the carrier is an adhesive tape and thus provides for a release force between the carrier and the belt, regardless of whether or not the belt is tacky.  
Also Applicant’s arguments that address the applied art individually fail to address the previous rejection of claim 9 (and now also claims 1 and 6) that discusses the application of the teachings of Yeh (adding a release liner) combined with Dainippon II (controlling adhesive release force values so that when a release liner is removed from a part, the part is not also removed from an underlying substrate that is holding the part).  One cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746